PER CURIAM.
The husband, Doyle E. Russell, seeks a ■writ of prohibition to stop the trial court from taking any further action in his dissolution proceedings after he filed a Voluntary Notice of Dismissal. Since he filed the petition, and since his wife did not file a counter-petition, he is correct in asserting that the trial judge was divested of jurisdiction to enter further orders. See Nathanson v. Nathanson, 693 So.2d 1061 (Fla. 4th DCA 1997) (Under Fla. Fam. L.R.P. 12.420, dissolution actions may be voluntarily dismissed by party seeking affirmative relief, and there is no requirement for judicial approval or for joining non-spouse parties, even if there are minor children); see also Randle-Eastern Ambulance Serv. v. Vasta, 360 So.2d 68, 69 (Fla.1978) (effect of voluntary dismissal is to remove completely from court’s consideration the power to enter an order, equivalent to a deprivation of “jurisdiction”).
PETITION GRANTED.
COBB, HARRIS and PETERSON, JJ., concur.